

115 HR 1099 IH: North American Wetlands Conservation Extension Act
U.S. House of Representatives
2017-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1099IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2017Mr. Wittman (for himself and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo extend the authorization of appropriations for allocation to carry out approved wetlands
			 conservation projects under the North American Wetlands Conservation Act
			 through fiscal year 2022.
	
 1.Short titleThis Act may be cited as the North American Wetlands Conservation Extension Act. 2.Authorization of appropriationsSection 7(c) of the North American Wetlands Conservation Act (16 U.S.C. 4406(c)) is amended by striking not to exceed— and all that follows through paragraph (5) and inserting not to exceed $50,000,000 for each of fiscal years 2017 through 2022..
		